COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Steven Painter, Individually; Tonya            §            No. 08-19-00226-CV
  Wright, Individually and as Representative
  of the Estate of Earl Wright III; Tabatha      §              Appeal from the
  Roselio Rios, as Next Friend of Albert A.
  Carrillo, Jr., a Minor; and Virginia           §             83rd District Court
  Weaver, Individually,
                                                 §           of Pecos County, Texas
                       Appellants,
                                                 §           (TC# P-6666-B-83-CV)
  v.
                                                 §
  Amerimex Drilling I, LTD,
                                                 §
                        Appellee.
                                            §
                                          ORDER

        The Court GRANTS the Appellee’s motion to reschedule the October 22, 2020 submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 23rd day of September, 2020.


                                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.